DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 02/24/2021.
Election/Restrictions
In the reply dated 09/04/2020, Applicant had elected the invention of Group I, claims 1-7 and 19-10, without traverse. 
Newly submitted claims 21-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claims 21-30 are directed to the same subject matter as the nonelected invention of Group II, claims 8-18, including a first and second portion of a head and a test support. Similar to the invention of Group II, the invention of claims 21-30 has a separate utility as a stand-alone device or used in conjunction with other known testing systems in the art, other than the testing equipment of Group I.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 19-20 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
The examine respectfully submits that Franks teaches all the claimed limitations in the independent claims 1 and 19. The combination of Franks and Grygier would have motivated a 
Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitation “means for” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
means for applying a pressure force on the valve member of the valve: the surface at the end 6D of the second portion 6B is intended to come in contact 
means for detecting said gas leak: either a measurement device (claim 2) or a tire pressure management system (claim 3) (see paragraph sections [0002], [0017]-[0019], [0043]-[0044], [0063]-[0067], and Fig. 1)
means for storing and returning the test results: a programmable controller and a memory device for memorizing or electronically storing data (see paragraph section [0044] of the publication) (i.e., element 4) (see paragraph sections [0044] and [0063] and Fig. 1) 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 19, the term “automatically” is ambiguous because it may refer to using an automated device to automatically apply a pressure force, such as by a robot, (1) or it may refer to applying a force or pressure immediately on the valve part upon (2). However, the word “automatically” does not appear in the written description dated 11/29/2018. Therefore, the examiner cannot determine whether “automatically” refers to (1) or (2). For examination purposes, this limitation will be interpreted according to (2). Further clarification is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 19 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Franks et al. (U.S. Pat. No. 7,882,731) (hereafter Franks).
Regarding claim 1, Franks teaches equipment for use in testing a calibrated leak of gas out of a tyre comprising: 
a means for causing a leak of pressurized gas out of a tyre (i.e., tire pressure monitoring system 2) (see Fig. 1) including a test plug (i.e., interface fittings 30) (see Fig. 1) operable to be removably connected onto a valve of said tyre (i.e., Schrader valve 40) (see Fig. 1), the test plug comprising: 
a means for automatically applying a pressure force (i.e., brass pin 170) (see Fig. 4) on a valve member of the tyre valve (i.e., a Schrader valve consists of a hollow cylindrical metal tube, typically brass, with the exterior end threaded. In the center of the exterior end is a metal pin pointing along the axis of the tube; the pin’s end is approximately flush with the end of the valve body) (see Column 4, lines 28-42) on connection of the test plug to the valve operable to automatically open the valve allowing the pressurized gas to leak out of said tyre through the tyre valve (i.e., tire chucks and tire gauges include a built in fixed pin to depress the valve core’s stem as you apply the tool to the valve. Depressing the pin is also the method for manually relieving the pressure retained by the valve. A pressure gauge, when pressed firmly onto the end of a valve, depresses the pin to open the valve so the pressure inside can be measured) (see Column 4, lines 43-65); and 
an orifice (i.e., bleed orifice 100) (see Fig. 1) having a calibrated cross-section (i.e., the cross-section of bleed orifice is determined by the size of a removable and replaceable insert within orifice 100) (see Column 5, lines 16-31) operable to allow a calibrated leak of the pressurized gas (i.e., the rate at which air is allowed to bleed is controlled by a bleed orifice 100 in the side of the first handheld manifold 10) (see Column 5, lines 16-31), wherein on connection of the test plug to the tyre valve, the test plug automatically allows the calibrated leak of pressurized gas from the test plug through the calibrated cross-section orifice (i.e., when snap fitting 160 is inserted into interface fitting 30, brass pin 170 presses against the metal valve pin 
a means for detecting said gas leak (i.e., gauge 60) (see Fig. 1).  
Regarding claim 2, Franks teaches that said means for detecting said gas leak comprises a measurement device operable to measure a change in a pressure of the pressurized gas in the tyre passing through the calibrated cross-section orifice (i.e., gauge 60) (see Fig. 1).  
Regarding claim 19, Franks teaches a method for testing a calibrated leak of pressurized gas from an interior of the tire, the method comprising the steps of: 
engaging a test plug (i.e., interface fittings 30) (see Fig. 1) with a tire valve (i.e., Schrader valve 40) (see Fig. 1), the test plug having a calibrated cross-section orifice defining a predetermined gas flow rate through the test plug; 
applying a pressure force to a tire valve member by the testing plug to release a pressurized gas from an interior of a tire (i.e., when snap fitting 160 is inserted into interface fitting 30, brass pin 170 presses against the metal valve pin of Schrader valve 40 which assumes an open state) (see Column 5, line 60 , to Column 6, line 3), the pressure force automatically applied during engagement of the test plug to the tire valve (i.e., tire chucks and tire gauges include a built in fixed pin to depress the valve core’s stem as you apply the tool to the valve. Depressing the pin is also the method for manually relieving the pressure retained by the valve. A pressure gauge, when pressed firmly onto the end of a valve, depresses the pin to open the valve so the pressure inside can be measured) (see Column 4, lines 43-65); 
automatically releasing a portion of the pressurized gas from the interior of the tire through the test plug calibrated cross-section orifice (i.e., the rate at which air is allowed to bleed is controlled by a bleed orifice 100 in the side of the first handheld manifold 10, wherein the cross-section of bleed orifice is determined by the size of a removable and replaceable insert within orifice 100) (see Column 5, lines 16-31); and 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Franks et al. (U.S. Pat. No. 7,882,731) (hereafter Franks) in view of Grygier et al. (NPL: “Tire pressure monitoring system tests for medium and heavy trucks and buses”) (hereafter Grygier).
Regarding claim 3, Franks teaches means for detecting said gas leak further comprises a sensor mounted in communication with the pressurized gas (i.e., tire gauges include a built in fixed pin to depress the valve core’s stem as you apply the tool to the valve) (see Column 4, lines 43-65); but does not explicitly teach using a tire pressure management system (TPMS). 
Regarding the TPMS, Grygier teaches the procedure for a slow leak detection method using TPMS (i.e., to conduct the test, a special needle was fitted to the exhaust port on the manifold to control the release of air for a given test tire, wherein the flow rate should provide a decrease in the tire pressure of 1psi per minute) (see page 32, section 5.4., and pages 82-83, Appendix E). According to the teaching of Grygier, a tire bleed apparatus can be used to test 
Regarding claim 4, Franks as modified by Grygier as disclosed above does not directly or explicitly teach that the TPMS sensor further comprises a device operable to communicate by radio frequency with the measurement device. However, Grygier teaches that the TPMS sensor further comprises a device operable to communicate by radio frequency with the measurement device (i.e., the SmartWave rim-mount installation kit included 10 sensing transmitters, receiving antenna and mount, a receiver (Wireless Gateway)) (see pages 2-23, sections 2.0-2.9). In view of the teaching of Grygier, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the TPMS to detect the controlled leak as part of a slow leak test in order to assess the performance of the TPMS installed in the tire, so as to evaluate the efficacy of the TPMS.
Regarding claim 5, Franks teaches that the test plug comprises a set of a plurality of test plugs (i.e., interface fittings 30) (see Fig. 1) each of the plurality of test plugs having a different calibrated leak (i.e., when a selected tire 50 is switched to an open position to manifold 10, the bleed rate would be determined by the size of a removable insert within bleed orifice 100) (see Column 5, lines 16-31); and the measurement device further comprises selectable measurement means adapted to each of said plurality of test plugs (i.e., second manifold 20) (see Fig. 1).  
Regarding claim 6, Franks as modified by Grygier as disclosed above does not directly or explicitly teach that the measurement device comprises means for storing and returning leak test results from the test plug calibrated leak. However, Grygier teaches that the measurement 
Regarding claim 7, Franks as modified by Grygier as disclosed above does not directly or explicitly teach that the test plug is a disposable element operable to be thrown away after a predetermined number of uses. However, to make a component disposable is merely a matter of design choice as the expected lifespan of any particular device depends on the manufacturer’s specifications, since durability and reusability depends on the material and construction of the device. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have routinely replace the old device with a new one, so as to enhance the system’s performance and reliability.
Regarding claim 20, Franks teaches measuring the change in gas pressure by a tire sensor in communication with the interior of the tire (i.e., gauge 60) (see Fig. 1); but does not teach a tire pressure measuring system (TPMS). Regarding the TPMS, Grygier teaches the procedure for a slow leak detection method using TPMS (i.e., to conduct the test, a special needle was fitted to the exhaust port on the manifold to control the release of air for a given test tire, wherein the flow rate should provide a decrease in the tire pressure of 1psi per minute) (see page 32, section 5.4., and pages 82-83, Appendix E). According to the teaching of Grygier, a tire bleed apparatus can be used to test the performance of the TPMS (see pages 82-83, Appendix E). Although Franks discusses the disadvantages of the the TPMS system, one having ordinary skill the art before the effective filing date of the claimed invention to have have been motivated to use the manifold 10 as taught by Franks to compare the tire pressures as detected by the TPMS and as detected at the bleed orifice by the gauge 60 in order to evaluate the performance of the TPMS.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Tran M. Tran/Examiner, Art Unit 2855